SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                   State v. Antoine D. Watts (A-21-14) (074556)

Argued September 17, 2015 -- Decided December 2, 2015

ALBIN, J., writing for a unanimous Court.

         The issue in this appeal is whether the police acted unreasonably, in violation of the Fourth Amendment of
the Unites States Constitution and Article I, Paragraph 7 of the New Jersey Constitution, in executing a warrant for
the search of drugs on defendant.

          On March 14, 2012, Detective Guillermo Valladares of the Elizabeth Police Department, believing that
defendant was selling heroin from apartment number four at 224 Third Street, obtained a warrant to search
defendant and his apartment. On that day, Detective Valladares and other officers set up a surveillance camera near
defendant’s apartment and waited for defendant to leave his apartment. Shortly before 5:00 p.m., defendant was
seen leaving his apartment. He began walking southward on Third Street and entered Seaport Liquor Store on the
corner of Magnolia Avenue and Third Street, located one and one-half blocks from his apartment. Upon exiting the
liquor store, defendant was detained and patted down for weapons. One detective removed the apartment keys from
defendant’s pocket. The police decided not to conduct an “overly intrusive” search for drugs on the corner of Third
Street, which was a busy thoroughfare of pedestrian and vehicular traffic. In Detective Valladares’s view, such a
search on a public street would have been “undignified.”

         Detective Valladares and another detective returned to the apartment with the keys and made a peaceable
entry. The search of defendant’s apartment uncovered no drugs or related paraphernalia. In the meantime,
defendant was handcuffed for officer safety and transported back to his apartment in an unmarked police vehicle.
Upon arriving in front of the apartment, defendant exited the vehicle. As he walked toward a marked patrol car
under police escort, defendant shook his leg, and from his pants fell four bundles of heroin. Six minutes had elapsed
from the moment of defendant’s detention to the discovery of the drugs.

         Defendant moved to suppress the drugs, claiming that the police were forbidden from detaining him to
conduct a second search of his person after the pat down on the street. After a hearing, in an oral opinion, the trial
court granted defendant’s motion, concluding that after the initial search failed to uncover contraband, the continued
detention of defendant in handcuffs in the hope of finding drugs on him violated the Constitution. The court’s
position was that the police had one shot to conduct the search correctly. The court held that the contraband later
found by police during defendant’s detention violated his constitutional rights and the United States Supreme
Court’s decision in Bailey v. United States, __ U.S. __ , 133 S. Ct. 1031, 185 L. Ed. 2d 19 (2013).

          The Appellate Division granted the State’s motion for leave to appeal and affirmed the trial court in an
unpublished opinion. After the initial search did not uncover contraband, the appellate panel -- like the trial court --
discerned “no satisfactory explanation” for the need for a second search. It maintained that once the police
exhausted the warrant authorizing the search of defendant’s person outside the liquor store, the search warrant for
the residence did not permit a later warrantless search of defendant in accordance with Bailey. According to the
panel, none of the Bailey factors justified a warrantless search of defendant: defendant was not armed and thus not a
danger to the officers searching the apartment; he was not in a position to hide or destroy evidence in the apartment;
and, last, because no contraband was found on defendant’s person or later in his apartment, law enforcement’s
interest in preventing flight was not an issue. The panel noted that the “terms of the search warrant” permitted “a
search rather than multiple searches.”

         The Supreme Court granted the State’s motion for leave to appeal.



                                                           1
HELD: The police did not act in an objectively unreasonable manner in violation of the Federal and State
Constitutions by conducting an initial pat-down of defendant and detaining defendant for a thorough search in a
more controlled, safe, and secure location.

1. The Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of the New Jersey
Constitution protect against “unreasonable searches and seizures” by government officials. Our constitutional
jurisprudence expresses a decided preference that government officials first secure a warrant before conducting a
search of a home or a person. A warrant for the search of a person carries with it implicit authority to detain that
person for a reasonable period to complete the objective of the search. The period of the detention, however, must
directly correspond to the purpose of the search and may not extend beyond that time. Reason suggests that a place
where a person is detained pursuant to a search warrant may not always be suitable for conducting an intrusive
search. A public street corner may not be the appropriate place to conduct a search for drugs that may be hidden in a
person’s clothes or on his body. In such a scenario, neither the Federal nor State Constitution forbids the police
from moving the individual to a secure and private setting where the search can be conducted without exposing the
person to public degradation and the police to potential dangers. Carrying out an intrusive search on a crowded
street corner might be misunderstood by uninformed members of the public, or the person’s friends or family, and
spark a combustible incident. Public safety permits the police to take reasonable, commonsense measures to avoid
interference with a search. (pp. 10-14)

2. The police made an objectively reasonable decision that compelling defendant to disrobe, partially or completely
on a busy Elizabeth street corner where there was pedestrian and vehicular traffic could cause public humiliation to
defendant. Such an intrusive search at that location might also have posed potential dangers to the police. The trial
court ruled that the police had one of two choices: search defendant where he was detained or return him to the
apartment or some other location and search him there. The court did not allow for a more nuanced approach
consistent with constitutional jurisprudence and the notion of reasonableness. The Court rejects, as a matter of law,
the trial court’s all-or-nothing approach. To be sure, what occurred on the corner of Magnolia Avenue and Third
Street constituted a search under both the Fourth Amendment and Article I, Paragraph 7 of the State Constitution.
But it was an incidental search preliminary to fulfilling the main objective of the warrant -- a search of defendant for
the presence of drugs and related paraphernalia. The limited search outside the liquor store did not trigger a
constitutional requirement that the police conduct an intrusive search at the same location. The police did not act
unreasonably by delaying completion of the search and returning defendant to the apartment. Only six minutes
passed from defendant’s detention until discovery of the drugs. That was not an unreasonable period to hold
defendant for the purpose of completing the search of his person. To the extent a search occurred, it was not a
second search but the reasonable continuation of a search that had not been completed outside the liquor store. (pp.
14-19)

3. Because defendant was lawfully detained pursuant to a warrant to search his person when the drugs were
discovered, the Court need not reach the issue addressed in Bailey, supra. Unlike the present case, in Bailey, the
police had a warrant to search only the residence, not the defendant-occupant. Bailey does not apply to a case
involving a search warrant for a person. Therefore, the discussions of Bailey by the trial court and Appellate
Division were not necessary to decide the suppression motion. (pp. 19-20)

         The judgment of the Appellate Division is REVERSED and the matter is REMANDED to the trial court
for proceedings consistent with the Court’s opinion.

        CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, and SOLOMON join in
JUSTICE ALBIN’s opinion. JUSTICE FERNANDEZ-VINA and JUDGE CUFF (temporarily assigned) did
not participate.




                                                           2
                                      SUPREME COURT OF NEW JERSEY
                                        A-21 September Term 2014
                                                 074556

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

ANTOINE D. WATTS,

    Defendant-Respondent.


         Argued September 17, 2015 – Decided December 2, 2015

         On appeal from the Superior Court, Appellate
         Division.

         Deborah C. Bartolomey, Deputy Attorney
         General, argued the cause for appellant
         (John J. Hoffman, Acting Attorney General of
         New Jersey, attorney).

         Mark H. Friedman, Assistant Deputy Public
         Defender, argued the cause for respondent
         (Joseph E. Krakora, Public Defender,
         attorney).


    JUSTICE ALBIN delivered the opinion of the Court.

    In this appeal, we must determine whether the police acted

unreasonably, in violation of the Fourth Amendment of the United

States Constitution and Article I, Paragraph 7 of the New Jersey

Constitution, in executing a warrant for the search of drugs on

defendant Antoine D. Watts.

    A warrant secured by the police authorized a no-knock entry

and search of defendant’s apartment and a search of defendant


                                1
for controlled dangerous substances.    Before executing the

search warrant, police officers waited until defendant left his

apartment.    The officers detained defendant one and one-half

blocks away on a busy urban street, frisking him for weapons and

taking his apartment keys to avoid a forced entry of his

residence.   The officers decided not to conduct a more intrusive

search of his person in public view.    Defendant was then placed

in an unmarked police car and taken back to his apartment.

After defendant exited the vehicle, four bundles of heroin fell

from the leg of his pants.

    Defendant moved to suppress the drugs, claiming that the

police were forbidden from conducting a second search of his

person after the pat down on the street.   After a hearing, the

trial court granted defendant’s motion, concluding that because

defendant was initially searched on a public sidewalk, the

police were forbidden from searching him again at another

location.    The court found that the police acted unreasonably,

and therefore unconstitutionally, by exposing defendant to

successive searches.    The court suppressed the drugs, and the

Appellate Division affirmed.

    We now hold that the police did not act in an objectively

unreasonable manner in violation of our Federal and State

Constitutions.   The police were armed with a warrant to search

defendant’s person for drugs.   The police officers were not

                                  2
required to conduct a highly intrusive search of defendant on a

public sidewalk in full view of pedestrian and vehicular

traffic.   Such a search would have offended defendant’s

dignitary interest and would have been contrary to the police

interest in conducting a thorough search in a safe and secure

setting.   Patting down defendant for weapons before transporting

him in a police vehicle was a necessary precaution, and taking

his apartment keys to avoid battering down his door or alerting

occupants was a prudent step falling within the scope of the

warrant.   The initial search was limited in scope and did not

bar the police from moving defendant to a more controlled

location to complete the search for drugs in accordance with the

warrant.     We therefore reverse and remand to the trial court for

further proceedings.

                                  I.

                                  A.

    Defendant was charged in a Union County indictment with

third-degree possession of heroin, N.J.S.A. 2C:35-10(a)(1);

third-degree possession of heroin with intent to distribute,

N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3); third-degree

possession of heroin with intent to distribute in a school zone,

N.J.S.A. 2C:35-7; and second-degree possession of heroin with

intent to distribute within 500 feet of a public park, N.J.S.A.

2C:35-7.1.    Defendant moved to suppress drugs seized by the

                                   3
police, alleging that he was subjected to an unconstitutional

search.

    The trial court conducted a suppression hearing at which

the State called to the stand Detective Guillermo Valladares of

the Elizabeth Police Department.       No other witness testified at

the hearing.    The record consists of Detective Valladares’s

testimony, the affidavit in support of the warrant to search

defendant and his apartment, the warrant itself, and a

surveillance video taken of defendant on the day the search was

executed.    From this evidence, the facts emerge.

    On March 14, 2012, Detective Valladares applied for a

warrant to search defendant and his apartment.       The detective

filed an affidavit with a Superior Court judge detailing his

reasons for believing that defendant was selling heroin from

apartment number four at 224 Third Street in the City of

Elizabeth.   Based on the affidavit, the judge found probable

cause to issue a warrant authorizing the police to conduct a no-

knock entry and search of the Third Street apartment and a

search of defendant for such items as heroin, glassine

envelopes, vials, and other paraphernalia related to drug

distribution.

    Detective Valladares testified that, on March 14, police

officers gathered at a staging area in preparation to execute

the search and activated a fixed surveillance camera capable of

                                   4
covering defendant’s apartment and the immediate environs.          The

plan was to wait until defendant left his apartment and then

seize the apartment keys to avoid a forced entry into the

residence.   As Detective Valladares explained, the police did

not want to “break any doors [or] cause any heart attacks.”

    Shortly before 5:00 p.m., the surveillance camera recorded

defendant leaving his apartment building and walking southward

on Third Street.   Approximately eight police officers sprang

into action.   Five officers, including Detective Valladares,

detained defendant as he exited Seaport Liquor Store on the

corner of Magnolia Avenue and Third Street, located one and one-

half blocks from his apartment.       Defendant was wearing a hooded

sweatshirt, a shirt, jeans, and boots.       One detective patted

down defendant for weapons, and another detective removed the

apartment keys from defendant’s pocket.       No article of

defendant’s clothing was removed during this limited search.

The police decided not to conduct an “overly intrusive” search

for drugs on the corner of Third Street, which was a busy

thoroughfare of pedestrian and vehicular traffic.      In Detective

Valladares’s view, such a search on a public street would have

been “undignified.”

    Detective Valladares and another detective returned to the

apartment with the keys and made a peaceable entry.       In the

meantime, defendant was handcuffed for officer safety and

                                  5
transported back to his apartment in an unmarked police vehicle.

Upon arriving in front of the apartment, defendant exited the

vehicle.   As he walked toward a marked patrol car under police

escort, defendant shook his leg, and from his pants fell four

bundles of heroin.1   Six minutes had elapsed from the moment of

defendant’s detention to the discovery of the drugs.     The search

of defendant’s apartment uncovered no drugs or related

paraphernalia.

                                B.

     In an oral opinion, the trial court granted defendant’s

motion to suppress.   The court concluded that the police could

not lawfully conduct successive searches of defendant based on

the same search warrant.   The court stated that the police had

“a right to search [defendant],” but after the initial search

failed to uncover contraband, the continued detention of

defendant in handcuffs in the hope of finding drugs on him

violated the Constitution.   The court’s position was that the

police had one shot to conduct the search correctly.     According

to the court, the police “could have searched him one time by


1 Detective Valladares did not observe firsthand the recovery of
the heroin. Before giving his testimony, he reviewed the
videotape of the incident, which showed a police captain and
sergeant walking behind defendant. One of those officers
advised Detective Valladares that the heroin dropped from the
leg of defendant’s pants. The surveillance videotape shows a
police officer walking behind defendant, picking up an item, and
showing it to a fellow officer.
                                 6
bringing him back to the home immediately” or one time at the

scene where “[t]hey opted to search him.”     In the court’s view,

the police were at fault for the initial “incompetent search”

that uncovered no contraband.     The court maintained that after

the initial street search, the police “had no right to detain

him further” and “no right to put him in a squad car and bring

him back to the scene.”   The court held that the contraband

later found by police during defendant’s detention violated his

constitutional rights and the United States Supreme Court’s

decision in Bailey v. United States, __ U.S. __, 133 S. Ct.
1031, 185 L. Ed. 2d 19 (2013).2

                                  II.

     The Appellate Division granted the State’s motion for leave

to appeal and affirmed the trial court in an unpublished

opinion.   The appellate panel agreed with the trial court that

the warrant authorizing the search of defendant’s person

“permitted the police to search [him] when they stopped him,

even though he was no longer in or adjacent to his apartment.”

However, after the initial search did not uncover contraband,

the panel -- like the trial court -- discerned “no satisfactory




2 The court also pointedly noted that, based on the record,
including the surveillance videotape, it could not be determined
from what part of defendant’s clothing the bundles of heroin
fell because no one from “the take-down group” was called to
testify.
                                  7
explanation” for the need for a second search.       It maintained

that once the police exhausted the warrant authorizing the

search of defendant’s person outside the liquor store, the

search warrant for the residence did not permit a later

warrantless search of defendant in accordance with Bailey.       The

panel described Bailey as a case involving “the warrantless

search of an individual incident to the execution of a search

warrant” of premises where the individual had recently left.

According to the panel, none of the Bailey factors justified a

warrantless search of defendant:       defendant was not armed and

thus not a danger to the officers searching the apartment; he

was not in a position to hide or destroy evidence in the

apartment; and, last, because no contraband was found on

defendant’s person or later in his apartment, law enforcement’s

interest in preventing flight was not an issue.       Bailey, supra,

__ U.S. at __, 133 S. Ct. at 1038-41, 185 L. Ed. 2d at 29-32.

The panel noted that the “terms of the search warrant” permitted

“a search rather than multiple searches.”       Finally, the panel

concluded that the judge’s fact findings were entitled to

deference.   For those reasons, the panel upheld the judge’s

order suppressing the evidence.

    We granted the State’s motion for leave to appeal.

                               III.



                                   8
    The State submits that the warrant to search defendant did

not require “the police to search defendant’s person once and

thoroughly in the place where he was first detained” -- a busy,

public sidewalk in the City of Elizabeth.    Instead, the State

argues that the police acted in an objectively reasonable manner

by frisking defendant for weapons, securing the apartment keys,

and transporting him “to a more suitable private location for a

complete search.”    The State maintains that Bailey is

inapplicable because the justification for defendant’s detention

was the warrant to search his person, not the warrant to search

his premises.   The State urges the reversal of the order

suppressing the evidence on the ground that the police acted in

strict conformity with the Federal and State Constitutions.

    Defendant urges that we affirm the Appellate Division.        He

contends that the panel correctly deferred to the trial court’s

factual findings at the suppression hearing.    According to

defendant, the trial court did not accept Detective Valladares’s

testimony about defendant’s encounter with the police.      Instead,

defendant insists that the court found that “the police

conducted a full search when they first detained [him], not just

a pat-down, and that the second search was, indeed, a search,”

not an abandonment of drugs.     Defendant submits that a second or

new search of defendant at 224 Third Street was not authorized

by the warrant.     Moreover, defendant claims that the search of

                                   9
his person cannot be justified under Bailey because he did not

pose a threat to the search of the premises.

                                IV.

     The question before us is whether defendant was the subject

of an unreasonable seizure and search after the police conducted

the initial search outside the liquor store where defendant was

first detained.

     The Fourth Amendment of the United States Constitution and

Article I, Paragraph 7 of the New Jersey Constitution protect

against “unreasonable searches and seizures” by government

officials.3   Our constitutional jurisprudence expresses a decided

preference that government officials first secure a warrant

before conducting a search of a home or a person.   See State v.

Edmonds, 211 N.J. 117, 129 (2012) (citing State v. Frankel, 179
N.J. 586, 597-98, cert. denied, 543 U.S. 876, 125 S. Ct. 108,

160 L. Ed. 2d 128 (2004)).   Police officers are relieved of the


3 The Fourth Amendment and Article I, Paragraph 7 use virtually
identical language. The Fourth Amendment provides:

          The right of the people to be secure in their
          persons, houses, papers, and effects, against
          unreasonable searches and seizures, shall not
          be violated, and no Warrants shall issue, but
          upon probable cause, supported by Oath or
          affirmation, and particularly describing the
          place to be searched, and the persons or
          things to be seized.

          [U.S. Const. amend. IV; see also N.J. Const.
          art. I, ¶ 7.]
                                10
constitutional obligation to secure a warrant only if the search

falls within “one of the . . . ‘well-delineated exceptions to

the warrant requirement.’”   Id. at 130 (internal quotation mark

omitted) (quoting Frankel, supra, 179 N.J. at 598).    A search

executed pursuant to a warrant is presumptively valid, and “a

defendant challenging its validity has the burden to prove ‘that

there was no probable cause supporting the issuance of the

warrant or that the search was otherwise unreasonable.’”     State

v. Keyes, 184 N.J. 541, 554 (2005) (quoting State v. Jones, 179
N.J. 377, 388 (2004)).

    Defendant does not challenge the validity of the warrant to

search his person or apartment.    He does not dispute that the

search warrant, issued by a Superior Court judge, was based on a

finding of probable cause to believe that he was dealing drugs.

Rather, he claims that the search warrant for his person was

fully executed outside the liquor store and that the police had

no basis to continue holding him after failing to find

contraband on him.   Thus, the narrow issue is whether the police

acted in an objectively reasonable manner in detaining defendant

after the initial search.

    “The touchstone of the Fourth Amendment and Article I,

[P]aragraph 7 of the New Jersey Constitution is reasonableness.”

State v. Hathaway, 222 N.J. 453, 476 (2015) (alteration in

original) (internal quotation marks omitted); see also United

                                  11
States v. Knights, 534 U.S. 112, 118-19, 122 S. Ct. 587, 591,

151 L. Ed. 2d 497, 505 (2001).   In assessing the reasonableness

of police conduct, we must consider the circumstances facing the

officers who had to make on-the-spot decisions in a fluid

situation.   See State v. Bruzesse, 94 N.J. 210, 228 (1983)

(“There are numerous situations that arise in law enforcement

that are unique and call for a special response.”), cert.

denied, 465 U.S. 1030, 104 S. Ct. 1295, 79 L. Ed. 2d 695 (1984).

Under the Fourth Amendment and Article I, Paragraph 7 of the New

Jersey Constitution, “the proper inquiry for determining the

constitutionality of a search-and-seizure is whether the conduct

of the law enforcement officer who undertook the search was

objectively reasonable.”   Id. at 219.   The test is not whether

there were other reasonable or even better ways to execute the

search, for hindsight and considered reflection often permit

more inspired after-the-fact decision-making.   Hathaway, supra,

222 N.J. at 469 (“[T]hose who must act in the heat of the moment

do so without the luxury of time for calm reflection or

sustained deliberation.” (quoting Frankel, supra, 179 N.J. at

599)).   For purposes of our Federal and State Constitutions, it

is enough that the police officers, in performing their duties,

acted in an objectively reasonable fashion.

    A warrant for the search of a person carries with it

implicit authority to detain that person for a reasonable period

                                 12
to complete the objective of the search.    See Florida v. Royer,

460 U.S. 491, 500, 103 S. Ct. 1319, 1325, 75 L. Ed. 2d 229, 238

(1983) (plurality opinion) (stating that in case of warrantless

search, “[t]he scope of the detention must be carefully tailored

to its underlying justification.”).    The period of the

detention, however, must directly correspond to the purpose of

the search and may not extend beyond that time.   See ibid.

    A warrant authorizing the search of a person for drugs and

related paraphernalia allows the police to search for such

evidence wherever it may normally be secreted, such as in

clothes, boots, or on the body.    See United States v. Ross, 456
U.S. 798, 820, 102 S. Ct. 2157, 2170, 72 L. Ed. 2d 572, 591

(1982) (“A lawful search of fixed premises generally extends to

the entire area in which the object of the search may be found .

. . .”); State v. Colin, 809 P.2d 228, 229 (Wash. Ct. App. 1991)

(denying suppression of drugs discovered during execution of

warrant to search defendant, who was made to remove his

clothes).   Reason suggests that a place where a person is

detained pursuant to a search warrant may not always be suitable

for conducting an intrusive search.    A public street corner may

not be the appropriate place to conduct a search for drugs that

may be hidden in a person’s clothes or on his body.

    In such a scenario, neither the Federal nor State

Constitution forbids the police from moving the individual to a

                                  13
secure and private setting where the search can be conducted

without exposing the person to public degradation and the police

to potential dangers.   See Illinois v. Lafayette, 462 U.S. 640,

645, 103 S. Ct. 2605, 2609, 77 L. Ed. 2d 65, 71 (1983) (“Police

conduct that would be impractical or unreasonable -- or

embarrassingly intrusive -- on the street can more readily --

and privately -- be performed at the station.”).     Carrying out

an intrusive search on a crowded street corner might be

misunderstood by uninformed members of the public, or the

person’s friends or family, and spark a combustible incident.

Public safety permits the police to take reasonable, commonsense

measures to avoid interference with a search.

                                V.

                                A.

    We now apply those principles to the facts before us.

In doing so, we begin with our standard of review.    We are bound

to uphold a trial court’s factual findings in a motion to

suppress provided those “findings are ‘supported by sufficient

credible evidence in the record.’”   State v. Elders, 192 N.J.
224, 243-44 (2007) (quoting State v. Elders, 386 N.J. Super.
208, 228 (App. Div. 2006)).   Deference to those findings is

particularly appropriate when the trial court has the

“‘opportunity to hear and see the witnesses and to have the feel

of the case, which a reviewing court cannot enjoy.’”     Id. at 244

                                14
(quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

Nevertheless, we are not required to accept findings that are

“clearly mistaken” based on our independent review of the

record.   Ibid.   Moreover, we need not defer “to a trial or

appellate court’s interpretation of the law” because “[l]egal

issues are reviewed de novo.”    State v. Vargas, 213 N.J. 301,

327 (2013).

                                 B.

    It bears emphasizing that the police had a warrant

authorizing not only a no-knock entry and search of defendant’s

apartment, but also a search of defendant’s person.    The trial

court did not second-guess the police strategy of waiting until

defendant left his apartment to execute the warrant.    Seizing

defendant outside the apartment and securing the apartment keys

allowed for a peaceable entry and minimized the potential for

violence and damage to property.

    The police detained defendant after he left a liquor store

on a busy Elizabeth street corner where there was pedestrian and

vehicular traffic.    Defendant was wearing a hooded sweatshirt, a

shirt, jeans, and boots.    Drugs or paraphernalia could have been

secreted in his clothes or on his body.   The police made an

objectively reasonable decision that compelling defendant to

disrobe, partially or completely, in that public setting could

cause public humiliation to defendant.    Such an intrusive search

                                 15
at that location might also have posed potential dangers to the

police.

    However, the court ruled that the police had one of two

choices:   search defendant where he was detained or return him

to the apartment or some other location and search him there.

The court did not allow for a more nuanced approach consistent

with constitutional jurisprudence and the notion of

reasonableness.   We reject, as a matter of law, the trial

court’s all-or-nothing approach.

    The police decided to conduct a thorough search of

defendant at another location.     Before placing him in a police

vehicle, the officers had a right to pat him down to ensure that

he was not armed with a weapon.    Cf. State v. Gibson, 218 N.J.
277, 299 (2014) (“[O]nce an officer lawfully arrests a suspect,

he has the right and duty to search him for weapons and

contraband before placing him in a patrol car.” (citing Chimel

v. California, 395 U.S. 752, 762-63, 89 S. Ct. 2034, 2040, 23 L.

Ed. 2d 685, 694 (1969))).     Further, given that the police had a

warrant for a no-knock entry into defendant’s residence, it was

objectively reasonable to secure the apartment keys from

defendant to avoid having to break down the door or alert other

occupants in the apartment.    The fundamental purpose of the no-

knock warrant was to give the police the benefit of the element



                                  16
of surprise.   Possession of the apartment keys advanced that

goal.

    To be sure, what occurred on the corner of Magnolia Avenue

and Third Street constituted a search under both the Fourth

Amendment and Article I, Paragraph 7 of our State Constitution.

But it was an incidental search preliminary to fulfilling the

main objective of the warrant -- a search of defendant for the

presence of drugs and related paraphernalia.    We cannot conclude

that the limited search outside the liquor store triggered a

constitutional requirement that the police conduct an intrusive

search at the same location.   As noted earlier, the touchstone

of the Fourth Amendment and Article I, Paragraph 7 of our State

Constitution is reasonableness.    The warrant permitted the

police to reasonably continue the search in a secure setting.

See State v. Hai Kim Nguyen, 419 N.J. Super. 413, 426-27 (App.

Div. 2011), (stating that warrant authorized reasonable

continuation of search of car, which remained in continuous

police custody), certif. denied, 108 N.J. 339 (2011).

    We do not take issue with the trial court’s factual

findings but rather with its legal conclusions.    Detective

Valladares testified to the limited nature of the initial search

-- a search for weapons and the apartment keys.    Defendant was

not ordered to remove articles of clothing, a natural step in

conducting a search for drugs pursuant to the warrant.    The

                                  17
trial court never found, as defendant contends, that the police

conducted a complete search of defendant at the corner of

Magnolia Avenue and Third Street.     Rather, the court determined

that the police conducted an “incompetent search” at that

location, a premise based on the court’s mistaken understanding

that once the search began, even for the limited purpose of

frisking for weapons and seizing the apartment keys, an

intrusive search for drugs had to continue in a public place to

its inevitable conclusion.    The court maintained that because

the police officers did not find contraband on defendant during

the initial search, they were obliged to release him.

    We disagree with the trial court and the Appellate

Division, which affirmed the suppression order.     The police did

not have to proceed in some formulaic or mechanistic manner.

See Bruzzese, supra, 94 N.J. at 228.     Discretion and judgment

must play a role in such matters.     In deciding to search

defendant at another location, the police were permitted to pat

him down for weapons before transporting him in a vehicle.     We

must view the police actions against the standard of objective

reasonableness.   By that standard, the police did not act

unreasonably by delaying completion of the search and returning

defendant to the apartment.   Defendant was not

unconstitutionally detained when the four bundles of heroin fell

from the leg of his pants after he exited from the unmarked

                                 18
police car in front of his apartment.4    Only six minutes passed

from defendant’s detention until discovery of the drugs.    That

was not an unreasonable period to hold defendant for the purpose

of completing the search of his person.    To the extent a search

occurred, it was not a second search but the reasonable

continuation of a search that had not been completed outside the

liquor store.

                                C.

     Because we have determined that defendant was lawfully

detained pursuant to a warrant to search his person when the

drugs were discovered, we need not reach the issue addressed in

Bailey, supra, __ U.S. __, 133 S. Ct. 1031, 185 L. Ed. 2d 19.

There, the United States Supreme Court held that a warrant to

search a residence does not authorize the police to detain an

occupant who is not in “the immediate vicinity of [the] premises

to be searched.”   Id. at __, 133 S. Ct. at 1043, 185 L. Ed. 2d

at 34.   Unlike the present case, in Bailey, the police had a

warrant to search only the residence, not the defendant-


4 We note that the State failed to call to the stand the police
officer or officers who witnessed the discovery of the four
bundles of heroin. Although hearsay is permissible in
suppression hearings, subject to N.J.R.E. 104(a), the trial
court is the arbiter of the weight to be given to such evidence
when the state forgoes presenting available firsthand testimony
concerning the discovery of contraband. The issue in this case,
however, concerned not so much discovery of the heroin, but the
legality of defendant’s continued detention after the initial
search.
                                19
occupant.   Id. at __, 133 S. Ct. at 1036, 185 L. Ed. 2d at 26-

27.   The defendant-occupant in Bailey was stopped approximately

one mile from his apartment after the search commenced.     Ibid.

The Supreme Court declared that, under the circumstances, the

search warrant for the premises could not justify the detention

of the defendant-occupant.    Id. at __, 133 S. Ct. at 1042-43,
185 L. Ed. 2d at 33-34.

      Bailey does not apply to a case involving a search warrant

for a person.   Therefore, the discussions of Bailey by the trial

court and Appellate Division were not necessary to decide the

suppression motion.

                                 VI.

      For the reasons expressed, we find that the trial court

erred in suppressing the evidence.     We therefore reverse the

judgment of the Appellate Division affirming the trial court’s

suppression order.    We remand to the trial court for proceedings

consistent with this opinion.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, and
SOLOMON join in JUSTICE ALBIN’s opinion. JUSTICE FERNANDEZ-VINA
and JUDGE CUFF (temporarily assigned) did not participate.




                                 20
                             SUPREME COURT OF NEW JERSEY


NO.       A-21                                     SEPTEMBER TERM 2014
ON APPEAL FROM               Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Appellant,

                 v.

ANTOINE D. WATTS,

      Defendant-Respondent.




DECIDED                 December 2, 2015
                  Chief Justice Rabner                       PRESIDING
OPINION BY            Justice Albin
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY


                                      REVERSE AND
  CHECKLIST
                                        REMAND
  CHIEF JUSTICE RABNER                         X
  JUSTICE LaVECCHIA                            X
  JUSTICE ALBIN                                X
  JUSTICE PATTERSON                            X
  JUSTICE FERNANDEZ-VINA              --------------------
  JUSTICE SOLOMON                              X
  JUDGE CUFF (t/a)                    --------------------
  TOTALS                                       5